Exhibit 10.1

 

ROYALTY BUY-OUT AGREEMENT

 

This Royalty Buy-Out Agreement (this “Agreement”) is entered into between
MDxHealth S.A., having its principal office at CAP Business Center, Rue
d’Abhooz, 31, B-4040 Herstal, Belgium (“MDxHealth”), and Exact Sciences
Corporation, having its principal office at 441 Charmany Drive, Madison, WI
53719 (“Exact”).  This Agreement is entered into as of April 25, 2017 (the
“Effective Date”).

 

WHEREAS, Exact and MDxHealth (formerly Oncomethylome Sciences, S.A.) entered
into that certain License Agreement dated as of July 26, 2010, as amended by
letter addendum dated May 6, 2011 (the “License Agreement”);

 

WHEREAS, in the course of developing the Cologuard® colorectal cancer screening
test, Exact limited the methylation component of the test to include only the
NDRG4 biomarker, thereby excluding the use of the MDxH Methylation Marker Patent
Rights covering the FOXE1, SYNE1 and TFPI2 biomarkers as well as the MSP Patent
Rights covering the methylation-specific PCR method and, as such, Exact never
triggered the royalty or milestone fee obligations under the Agreement relating
to the use of multiple MDxH Methylation Markers or to the use of MSP;

 

WHEREAS, in light of the royalty and milestone fee obligations payable under the
Agreement with regard to use of the NDRG4 MDxH Methylation Marker in Cologuard
(as well as other considerations), Exact has commenced steps with the goal to
replace the NDRG4 biomarker with a different methylation marker;

 

WHEREAS, MDxHealth has proposed to Exact that it would consider a royalty
buy-out for its continuing use of the NDRG4 biomarker in lieu of its plans to
replace the NDRG4 biomarker;

 

WHEREAS, MDxHealth and Exact desire to enter into this Agreement to implement a
royalty buy-out mechanism and to terminate the License Agreement as described
herein;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
in this Agreement, and other good and valuable consideration, the receipt and
legal sufficiency of which are hereby acknowledged, the parties agree as
follows:

 

AGREEMENT

 

A.

Defined Terms. Capitalized terms not defined in this Agreement will have the
meanings assigned to them in the License Agreement.

 

 

B.

Consideration. In consideration for executing this Agreement and the Patent
Assignment in the form attached hereto as Exhibit A, Exact will pay on the
Effective Date to MDxHealth a one-time fee of eight million dollars
($8,000,000.00).

 

 

C.

Termination of License Agreement. The License Agreement shall terminate at
midnight on the Effective Date. Notwithstanding any provision of the License
Agreement to the contrary, no section or provision of the License Agreement,
including without limitation Sections 6.2, 6.4, 6.6, 9.4 and/or 9.5, shall
survive such termination of the License Agreement, provided, however, that any
third party beneficiary rights under Section 6.3 shall survive in accordance
with the terms thereof (for the avoidance of doubt, any rights of MDxHealth or
any of its Affiliates, or any of its or their employees, officers or directors,
under Section 6.3 that would have otherwise survived termination of the License
Agreement pursuant to the terms of Section 6.3 shall not survive).

 

--------------------------------------------------------------------------------


 

D.

Termination of 2007 Agreements. The parties agree that the European Supply and
License Agreement by and between Exact and MDxHealth dated June 8, 2007 and the
Manufacturing and Supply Agreement by and between Exact and MDxHealth dated
June 8, 2007 shall terminate at midnight on the Effective Date to the extent
such agreements have not previously expired or been terminated.

 

 

E.

MDxHealth Release. MDxHealth, for itself and its Affiliates, successors and
assigns (collectively, “MDxHealth Releasors”), hereby releases and forever
discharges Exact and its Affiliates, successors and assigns (collectively,
“Exact Releasees”) from any and all claims, demands, actions, and causes of
action of any kind or nature, known or unknown, at law or in equity, that any of
the MDxHealth Releasors had, has, or may have against any of the Exact Releasees
as of or prior to the Effective Date, including without limitation claims for
royalties, milestones and/or other payments otherwise arising or accruing under
the License Agreement as of or prior to the Effective Date.

 

 

F.

Exact Release. Exact, for itself and its Affiliates, successors and assigns
(collectively, “Exact Releasors”), hereby releases and forever discharges
MDxHealth and its Affiliates, successors and assigns (collectively, “MDxHealth
Releasees”) from any and all claims, demands, actions, and causes of action of
any kind or nature, known or unknown, at law or in equity, that any of the Exact
Releasors had, has, or may have against any of the MDxHealth Releasees as of or
prior to the Effective Date.

 

 

G.

Representations and Warranties. MDxHealth represents and warrants that: (a) it
is the sole owner of the MDxH Methylation Marker Patent Rights; (b) it has
sufficient right and title to enter into and to perform its obligations under
this Agreement; and (c) it does not currently possess any patent rights
(including patent applications) directed to the MDxHealth Methylation Marker
except as disclosed by MDxHealth to Exact in writing. Nothing in this Agreement
shall be construed as a representation or warranty that Exact will be successful
in securing the grant of any patent relating to any technology or any reissue or
extensions thereof. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THE PARTIES
DISCLAIM ALL WARRANTIES OF ANY NATURE, EXPRESS OR IMPLIED, INCLUDING WITHOUT
LIMITATION WARRANTIES OF VALIDITY, MERCHANTABILITY, NONINFRINGEMENT, AND FITNESS
FOR A PARTICULAR PURPOSE.

 

 

H.

Press Releases; Securities Filings. Neither party shall issue any press release
or make any other public announcement regarding this Agreement without the prior
written consent of the other party. Notwithstanding the foregoing, each party
shall be permitted to make any disclosures required in any filings pursuant to
applicable securities laws or rules or regulations of any securities exchange
regarding this Agreement and the License Agreement, and each party shall be
permitted to comment publicly regarding this Agreement and the License Agreement
in a manner consistent with the content of such disclosures. Each party shall
provide the other party with an advance confidential draft of any such
disclosure and shall consider in good faith any comments regarding such
disclosure timely received from the other party.

 

 

I.

Exhibits. The parties hereto acknowledge and agree that the Exhibit attached
hereto is an integral part of this Agreement, and is hereby incorporated by
reference herein and made a part hereof.

 

 

J.

Entire Agreement. This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof and merges all prior and
contemporaneous communications regarding the same subject matter.

 

2

--------------------------------------------------------------------------------


 

K.

Counterparts. This Agreement may be executed in counterparts, each of which will
be deemed an original, but all of which together will constitute one and the
same instrument. Electronic transmission of a signed counterpart of this
Agreement will constitute due and sufficient delivery of such counterpart.

 

IN WITNESS WHEREOF, the parties, intending to be legally bound thereby, have
executed this Agreement as of the signature dates indicated below.

 

MDXHEALTH S.A.

 

EXACT SCIENCES CORPORATION

 

 

 

BY:

 /s/ Jan Groen, Ph.D.

 

BY:

 /s/ Kevin T. Conroy

 

(Authorized Signature)

 

 

(Authorized Signature)

 

 

 

 

 

NAME:

Jan Groen, Ph.D.

 

NAME:

Kevin T. Conroy

 

 

 

 

 

TITLE:

President and Chief Executive Officer

 

TITLE:

President and Chief Executive Officer

 

 

 

 

 

DATE:

 April 25, 2017

 

DATE:

April 25, 2017

 

3

--------------------------------------------------------------------------------